Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on October 4, 2021. Claims 1-2,6-9,13-16 and 20. 

Claim Objections
In view of the amendment filed on 10/4/2021 clarifying the language of claims 7-8 and 14 the objections made against the claims in the office action of 9/23/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1-2,6-9,13-16 and 20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As an initial matter, the term computer readable storage medium used within claims 15-16 and 20 has been interpreted to only include tangible media upon which computer instructions are stored and does not include any non-tangible media such as signals as defined within the specification, see para.[0011]-[0012]. In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, with the context of the other claimed elements, a method that includes detecting an orientation of a wearable electronic device having an adjustable band with respect to the ground and automatically tightening the adjustable band in response to the detected orientation being a vertical orientation and loosening the adjustable band in response to the detected orientation being a horizontal orientation, respectively in combination with the other claim limitations. The closest prior art includes US 2016/0255944 to Baranski et al. (previously cited) which teaches a dynamic fit adjustment for a wearable electronic device that discloses adjusting a band in response to conditions such as activity, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
                                                                                                                                                                            /JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792